      Case 3:20-cv-00142 Document 16 Filed on 10/29/20 in TXSD Page 1 of 2
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                       October 29, 2020
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk

                          GALVESTON DIVISION

ROBERT R. JONES III,                    §
                                        §
VS.                                     § CIVIL ACTION NO. 3:20-CV-00142
                                        §
JESSICA MARIE MCCLEAN, ET AL.           §

                  ORDER ADOPTING MAGISTRATE JUDGE’S
                  MEMORANDUM AND RECOMMENDATION

       On May 4, 2020, all non-dispositive pretrial matters in this case were

referred to United States Magistrate Judge Andrew M. Edison pursuant to 28

U.S.C. § 636(b)(1)(A).   Dkt. 3.   On October 9, 2020, Judge Edison filed a

memorandum and recommendation (Dkt. 11) recommending that Defendant’s

Motion to Dismiss Against Jessica Marie McClean (Dkt. 9) be granted in part and

denied in part.

       On October 23, 2020, the plaintiff filed his objections to the memorandum

and recommendation. See Dkt. 15. In accordance with 28 U.S.C. § 636(b)(1)(C),

this court is required to “make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or recommendations to

which objection [has been] made.” After conducting this de novo review, the

court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.; see also Fed. R. Civ. P.

72(b)(3).
     Case 3:20-cv-00142 Document 16 Filed on 10/29/20 in TXSD Page 2 of 2




      The court has carefully considered the objections; the memorandum and

recommendation; the pleadings; and the record.          The court accepts Judge

Edison’s memorandum and recommendation and adopts it as the opinion of the

court. It is therefore ordered that:

      (1)    Judge Edison’s memorandum and recommendation (Dkt. 11) is
             approved and adopted in its entirety as the holding of the court; and

      (2)    Defendant’s Motion to Dismiss Against Jessica Marie McClean (Dkt.
             9) is granted in part and denied in part. Specifically, McClean’s
             request for relief under Rule 12(b)(5) is denied, giving Jones until
             December 7, 2020, to effect service. McClean’s request for relief
             under Rule 12(b)(6) is granted as to the plaintiff’s breach-of-contract
             claim against McClean, but all other claims for affirmative relief
             remain.

      Signed on Galveston Island this ____          October
                                       29th day of ______________, 2020.



                                       ______________________________
                                            JEFFREY VINCENT BROWN
                                         UNITED STATES DISTRICT JUDGE




                                         2
